Action to recover damages for personal injuries sustained by plaintiff, a pedestrian, when she was struck by a sign which fell from the roof of a shack which had been erected on the property of appellant Sydelle Friedberg by appellant Edward Goldberg, a general contractor engaged in the erection of a one-family house thereon. Amended judgment in favor of plaintiff against both appellants, and in favor of appellant Friedberg against appellant Goldberg, unanimously affirmed, with one bill of costs to plaintiff against both appellants, and with costs to appellant Friedberg against appellant Goldberg. No opinion. Appeal from order granting motion to amend the original judgment dismissed, without costs. There is no such order in the record on appeal. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ. [See post, p. 871.] :